Case 5:19-cv-01994-DOC-DFM Document 30 Filed 05/15/20 Page 1 of 1 Page ID #:272




                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                              EASTERN DIVISION



  SHIKEB SADDOZAI,                         Case No. ED CV 19-01994-DOC (DFM)

           Plaintiff,                      Order Accepting Report and
                                           Recommendation of United States
              v.                           Magistrate Judge

  ELOY VACA et al.,

           Defendantx.


       Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
  all the records and files herein, along with the Report and Recommendation of
  the assigned United States Magistrate Judge. No objections to the Report and
  Recommendation were filed, and the deadline for filing such objections has
  passed. The Court accepts the findings, conclusions, and recommendations of
  the United States Magistrate Judge.
       IT IS THEREFORE ORDERED that Plaintiff’s Motion for a
  Temporary Restraining Order and a Preliminary Injunction is DENIED.



  Date: May 15, 2020                        ___________________________
                                            DAVID O. CARTER
                                            United States District Judge
